Assignment and Subordination of Management Agreement

This Assignment and Subordination of Management Agreement (this “Assignment”) is
made as of the 29th day of June, 2007, by and among APARTMENT REIT RESIDENCES AT
BRAEMAR, LLC, a North Carolina limited liability company (“Borrower”), TRIPLE
NET PROPERTIES REALTY, INC., a California corporation (“Triple Net” or
“Manager”) and TRANSAMERICA OCCIDENTAL LIFE INSURANCE COMPANY, an Iowa
corporation (“Lender”).

W I T N E S S E T H:

WHEREAS, Borrower, as the owner, and Triple Net, as the property manager,
entered into that certain Management Agreement dated as of June 29, 2007 (the
“Management Agreement”), with respect to a parcel of improved real property in
Mecklenburg County, North Carolina (the “Property”), containing 160 multi-family
apartment units and related amenities, the address of the rental office for
which is located at 8010 Woodsedge Drive, Charlotte, North Carolina 28216;

WHEREAS, Lender made a loan (hereinafter referred to as the “Loan”) to Braemar
Housing Limited Partnership, an Ohio limited partnership (“Original Borrower”),
evidenced by a Secured Promissory Note in the principal face amount of
$10,000,000.00 dated May 25, 2005, which Borrower, as the successor in title of
Original Borrower, is assuming pursuant to the terms of a certain Loan
Assumption and Modification Agreement of even date herewith among Borrower,
Original Borrower, Lender and others (the “Assumption Agreement”; such Secured
Promissory Note, as affected by the Assumption Agreement, collectively referred
to as the “Note”),

WHEREAS, the Loan is secured by, inter alia, a Deed of Trust dated May 25, 2005,
recorded in Deed Book 18849, Page 135, Registry of Mecklenburg County, North
Carolina, encumbering the Property, as modified by that certain Loan Assumption
and Modification Agreement dated of even date herewith (hereinafter referred to
as the “Security Instrument”); and

WHEREAS, it is a condition of Lender’s execution of the Assumption Agreement
that the Management Agreement be subordinated to the lien of the Security
Instrument and be collaterally assigned to Lender;

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, and intending to be legally bound hereby, the
parties hereto covenant and agree as follows:

1. Borrower hereby collaterally assigns and transfers to Lender all of
Borrower’s right, title, interest and privileges in the Management Agreement,
together with any extensions or renewals thereof and subcontracts thereunder.

2. The assignment herein granted is given for the purpose of securing the
performance by Borrower of all of its obligations and liabilities to Lender
created or incurred under the Note, the Security Instrument or under any other
instrument or document given to evidence, secure or support the Loan, whether
now existing or hereafter arising, contracted or incurred (hereinafter
collectively referred to as the “Loan Documents”).

3. Borrower will not terminate the Management Agreement, or modify or amend any
material terms of the Management Agreement without the written consent of
Lender.

4. Notwithstanding any presumption to the contrary, (i) so long as Lender has
not succeeded to the interest of Borrower under the Management Agreement as
herein provided, Lender shall not be obligated by reason of acceptance of the
assignment herein granted to perform any obligation of Borrower under the
Management Agreement, and (ii) Lender shall have no duty or obligation under the
Management Agreement until such time as Lender gives Manager written notice of
its election not to terminate the Management Agreement.

5. Borrower hereby represents and warrants to Lender, as a material inducement
to Lender to accept the assignment, that:

(a) The Management Agreement is in full force and effect, free from any default,
and has not been amended or modified;

(b) Borrower has made no prior assignment of any of Borrower’s rights under the
Management Agreement and Borrower shall not make any such assignment; and

(c) Borrower has not done anything which might prevent Lender from or limit
Lender in operating under any of the provisions hereof.

6. A “Default” under the Security Instrument or the Note shall constitute a
“Default” hereunder.

7. Upon the occurrence of a Default, Borrower hereby authorizes Lender to give
written notice to Manager of Borrower’s default, and, if Lender gives
affirmative notice that it desires the benefits hereof, Lender shall be entitled
to all benefits of Borrower under the Management Agreement.

8. The Management Agreement and any extension, renewal, replacement or
modification thereof, and all of the right, title and interest (if any) of
Manager in and to the Property are and shall be subject and subordinate to the
Security Instrument and to any renewals, modifications or extensions thereof,
and all rights of Manager, including but not limited to any right to collect any
management fees, leasing fees or other amounts accrued prior to any foreclosure
under the Security Instrument, are and shall be subject and subordinate to the
rights and claims of Lender under the Security Instrument.

9. In the event of the acceleration of the Note or the foreclosure of the
Security Instrument, or in the event Lender comes into possession of or acquires
title to the Property by any other means arising out of a Default by Borrower,
Lender may, at its option, upon notice to Manager, terminate the Management
Agreement without obligation to Manager including, without limitation, liability
for any management, leasing or other fees or other amounts claimed by Manager;
provided, however, that at the option of Lender, Manager shall continue for a
period determined by Lender, to perform all of its obligations under the
Management Agreement and shall receive compensation as provided therein
(excluding any compensation for or in connection with termination of the
Management Agreement) until such time as Lender terminates the Management
Agreement or a substitute manager shall have been approved by Lender and shall
have commenced to manage the Property. Notwithstanding anything herein to the
contrary, in the event Lender continues the Management Agreement, Lender shall
be responsible only for obligations which first arise thereunder during the
period Lender keeps the Management Agreement in force. Under no circumstances
will Lender have any liability for any obligations under the Management
Agreement accruing prior to or after the period during which Lender retains
Manager pursuant to the Management Agreement or for any termination or similar
charges provided for in the Management Agreement.

10. In the event Lender comes into possession of or acquires title to the
Property as described in Paragraph 9 above and elects in writing not to
terminate the Management Agreement as described in Paragraph 9 above, Manager
agrees to attorn to Lender and be bound to Lender under all of the terms,
covenants and conditions of the Management Agreement for the period commencing
on the date when Lender succeeds to the interest of Borrower under the
Management Agreement and ending with Lender’s termination thereof, with the same
force and effect as if Lender were a party to the Management Agreement. Any such
attornment shall be effective and self-operative as an agreement between Manager
and Lender without the execution of any further instruments on the part of any
party hereto. Nevertheless, Manager and Lender agree, upon the election of and
written demand of Lender, to execute an instrument in confirmation of the
foregoing provision.

11. Manager hereby certifies to Lender that the Management Agreement is in full
force and effect, free from any default, and has not been amended or modified
except to the extent, if any, described herein. Without limiting the foregoing,
Manager warrants that it has received payment in full of all leasing commissions
and similar compensation due in connection with all leases executed with respect
to the Property.

12. Manager hereby agrees with Lender as follows:

(a) Manager shall serve upon Lender notice of (i) any alleged default by
Borrower under the Management Agreement, (ii) any intention to terminate the
Management Agreement pursuant to any of the provisions set forth therein, or
(iii) any proposed amendment of the Management Agreement, along with a copy of
such amendment.

(b) In the event Borrower defaults under any of the terms and conditions of the
Management Agreement, Lender shall have the right, but not the obligation, to
cure such default. Manager shall not take any action with respect to such
default under the Management Agreement, including without limitation any action
in order to terminate, rescind or void the Management Agreement or to withhold
any payments thereunder, for a period of thirty days after the receipt of such
written notice from Manager to Lender (provided that in the case of any default
which cannot be cured by the payment of money and cannot with diligence be cured
within such thirty-day period, if Lender shall proceed promptly to cure the same
and thereafter shall prosecute the curing of such default with diligence and
continuity, then the time within which such default may be cured shall be
extended for such period as may be necessary to complete the curing of the
same).

(c) In no event shall Manager terminate the Management Agreement while Lender is
proceeding with the foreclosure of the Security Instrument or otherwise
exercising its rights and/or remedies as a result of a default of Borrower under
the Security Instrument, the Note or any related security instruments, except
for the failure of Lender to perform its obligations pursuant to Paragraph 9
above.

(d) Notwithstanding anything to the contrary contained in the Management
Agreement, from and after the occurrence of any Default by Borrower under any
Loan Document, and for as long as such Default continues uncured, Manager shall
not retain any sums in excess of the amount due and owing Manager as
compensation to Manager under the Management Agreement. Any such excess sums
received by Manager attributable to the period during which a Default exists
shall be held by Manager in trust for Lender, and Manager shall deliver such
excess sums to Lender immediately upon Manger’s receipt of notice from Lender of
Borrower’s default.

13. Manager hereby agrees with Lender that if Lender shall succeed to the
interest of Borrower under the Management Agreement, or if Lender shall give
Manager notice of its intention to foreclose the Security Instrument and to come
into possession of the Property, as provided above, Lender shall not be:

(a) liable for any omission of Borrower under the Management Agreement; or

(b) subject to any offsets or defenses which Manager might have against
Borrower; or

(c) liable for any management fees or other amounts due to Manager from Borrower
for any period prior to the date when Lender succeeds to the interest of
Borrower under the Management Agreement; or

(d) bound by any amendment or modification of the Management Agreement made
without Lender’s prior written consent.

14. All rights and remedies of Lender expressed herein are in addition to all
other rights and remedies possessed by it, including those under any other Loan
Document. No delay on the part of Lender in the exercise of any right or remedy
shall operate as a waiver thereof, and no single or partial exercise by Lender
of any right or remedy shall preclude other or future exercises thereof or the
exercise of any other right or remedy. No action of Lender permitted hereunder
shall impair or affect the rights of Lender in and to the Management Agreement.

15. This Agreement shall bind and inure to the benefit of the parties hereto,
their successors and assigns. The words “foreclosure” and “foreclosure sale” as
used herein shall be deemed to include the acquisition of Borrower’s estate in
the Property by voluntary deed (or assignment) in lieu of foreclosure, by power
of sale, or otherwise. The word “Lender” shall include Lender as herein
specifically named and any of its successors and assigns, including any person
or entity who shall have succeeded to Borrower’s interest in the Property by,
through or under foreclosure of the Security Instrument. The word “Borrower”
shall include Borrower as herein specifically named and any of its successors
and assigns.

16. This Agreement shall not be modified or amended except in a writing signed
by all parties hereto. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter herein contained.

17. The use of the neuter gender in this Agreement shall be deemed to include
any other gender, and words in the singular number shall be held to include the
plural, when the context requires.

18. In order for any demand, consent, approval or other communication to be
effective under the terms of this Agreement, “Notice” must be provided under the
terms of this Section. All Notices must be in writing. Notices may be
(a) delivered by hand, (b) transmitted by facsimile (with a duplicate copy sent
by first class mail, postage prepaid), (c) sent by certified or registered mail,
postage prepaid, return receipt requested, or (d) sent by reputable overnight
courier service, delivery charges prepaid. Notices shall be addressed as set
forth below:

If to Borrower:

Apartment REIT Residences at Braemar, LLC
c/o Triple Net Properties, LLC
1606 Santa Rosa Drive, Suite 109
Richmond, Virginia 23229
Attention: Jorge Figueiredo
Fax Number: (804) 285-1376

If to Lender:

Transamerica Occidental Life Insurance Company
c/o AEGON USA Realty Advisors, Inc.
4333 Edgewood Road, N.E.
Cedar Rapids, Iowa 52499-5443
Attention: Mortgage Loan Department
Reference: Loan # 89441
Fax Number: (319) 369-2277

If to Manager:

Triple Net Properties, LLC
1606 Santa Rosa Drive, Suite 109
Richmond, Virginia 23229
Attention: Jorge Figueiredo
Fax Number: (804) 285-1376

Notices delivered by hand or by overnight courier shall be deemed given when
actually received or when refused by their intended recipient. Faxed Notices
will be deemed delivered when a legible copy has been received (provided receipt
has been verified by telephone confirmation or one of the other permitted means
of giving Notices under this Section). Mailed Notices shall be deemed given on
the date of the first attempted delivery (whether or not actually received). Any
party to this Agreement may change its address for Notice by giving at least
fifteen (15) Business Days’ (as defined in the Security Instrument) prior Notice
of such change to the other parties.

19. This instrument shall be governed by, construed and enforced according to
the laws of the State of North Carolina (without reference to any provision for
choice of law). Wherever possible each provision of this instrument shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if such provision of this instrument shall be prohibited by or invalidated
under such law, such provision shall be ineffective to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions of this instrument.

20. This instrument may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which together shall constitute but
a single instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

BORROWER:

APARTMENT REIT RESIDENCES AT BRAEMAR, LLC, a North Carolina limited company

By:
Name:
Title:


MANAGER:

TRIPLE NET PROPERTIES REALTY, INC., a California

corporation



      By:      , a      , as      

     

By:
Name:
Title:


[Signatures continue on following pages.]

1

LENDER:

TRANSAMERICA OCCIDENTAL LIFE INSURANCE COMPANY, an Iowa corporation

By:

2